64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph RIDDICK, Plaintiff--Appellant,v.VIRGINIA PAROLE BOARD;  Commonwealth of Virginia,Defendants--Appellees.
No. 95-6829.
United States Court of Appeals, Fourth Circuit.
Aug. 22, 1995.

Joseph Riddick, Appellant Pro Se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint under 28 U.S.C. Sec. 1915(d) (1988).  Riddick v. Virginia Parole Bd., No. CA-95-463-R (W.D.Va. May 16, 1995).  The district court's dismissal without prejudice is not appealable.  See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Such a dismissal is final only if "no amendment [to the complaint] could cure the defects in the plaintiff's case."   Id. In ascertaining whether a dismissal without prejudice is reviewable in this court, we must determine "whether the plaintiff could save his action by merely amending the complaint."  Id. at 1066-67.


2
Because Appellant could have amended his complaint to assert some claims, the district court's order is not appealable.  Accordingly, we dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.